Per Curiam.

The testimony clearly shows that the account presented to the defendants on January 22, 1901, was correct and past due. The alleged arrangement then said to have been entered into between defendants and the plaintiff’s agent, that they should pay less than the amount of the bill in full of same, and return some of the goods, was at once repudiated and disavowed by the principal and notice thereof given to the defendants. The deduction from the account was thus rendered nugatory. It is quite true the plaintiff retained and used the defendants’ check for the reduced sum, which was marked “ in full to date.” This of itself has no weight, there being nothing in way of settlement of disputed claims to serve as a consideration, or any element to support an accord and satisfaction..
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.